Citation Nr: 1325721	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  08-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran and his spouse appeared and testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2011; a transcript of which is of record. 

In August 2011, the Board reopened a previously denied service connection claim for a low back disorder and remanded the underlying claim for further development.  The claim has since returned for further appellate consideration.  

However, as will be explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board requires a factually informed, medically competent and fully explained addendum medical opinion to resolve this appeal.

The Veteran was most recently afforded a VA compensation examination to determine the etiology of his current low back disorder.  According to an October 2011 VA examination report, the Veteran has spina bifida occulta at L5 and S1 which is a congenital abnormality.  He also has very mild lumbar dextroscoliosis which the examiner indicated is most likely a congenital or developmental abnormality.   The examiner determined that both abnormalities were not aggravated during service.  The examiner also determined that the Veteran's degenerative joint and disc disease of the lumbar spine is less likely related to his period of service.

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted. VAOPGCPREC 82-90 (July 18, 1990).  Further, in a 1990 opinion, the VA's General Counsel determined that a congenital or hereditary disease could be service connected if it was shown that the disease was first manifested during active military service.  See VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253 (Oct. 26, 1990) (finding that diseases of hereditary origin can be considered incurred, rather than aggravated, in service "if their symptomatology did not manifest itself until after entry on duty.").  VA's General Counsel  stated that the existence of a hereditary disease under 38 C.F.R. § 3.303(c)  does not always rebut the presumption of soundness, and that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  Id.  The General Counsel stated that the mere genetic or familial predisposition to develop the symptoms, even if the individual was almost certain to develop the condition at sometime in his life, did not constitute having the disease.  Only when symptomatology and/or an active disease process existed could a claimant be said to have developed the disease.  Thus, according to the General Counsel, if a claimant had a congenital or hereditary predisposition to a disability prior to service, but no manifestations, but later manifested the disease during active military service, service connection may be granted.  See id.  

Therefore, even if it is determined during service that a Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated in service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993). 

As the Veteran's spina bifida occulta and lumbar dextroscoliosis are considered congenital or development in nature, further clarification by a physician is necessary to help resolve this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who performed the October 2011 VA examination of the spine for compensation purposes and request an addendum responding to the following:

a).  Indicate whether the Veteran's spina bifida occulta and lumbar dextroscoliosis are congenital defects or diseases as defined by VA.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

b).  If either congenital disability is considered a DISEASE, determine whether the congenital disease(s) clearly and unmistakably pre-existed service and was not aggravated during service.  

*Reconcile the opinion with Dr. A.W.'s August 2007 statement that the veteran has chronic, persistent lumbar back pain, which could be attributed to the aggravation of an OLD INJURY, during his work related injury in a May 2001 motor vehicle accident.  See also Veteran's February 2012 contentions.
c).  If either congenital disability is considered a DEFECT, determine whether the congenital defect(s) was subject to a superimposed injury during service, to include the in-service November 1969 lumbosacral strain. 

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  THE AMC/RO WILL REVIEW THE ADDENDUM TO ENSURE THAT IT COMPLIES WITH THE REMAND DIRECTIVES. IF IT DOES NOT RESPOND TO THE BOARD'S INQUIRIES AND IS NOT FULLY EXPLAINED, RETURN IT TO THE EXAMINER FOR CORRECTIVE ACTION. 

3.  Readjudicate the claim in light of all of the evidence of record.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.   The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


